Citation Nr: 0022518	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include traumatic arthritis.

2.  Entitlement to service connection for a right leg 
condition as secondary to a low back condition.

3.  Entitlement to service connection for headaches as 
secondary to a low back condition.

4.  Entitlement to service connection for a right hip 
condition as secondary to a low back condition.

5.  Entitlement to service connection for dizziness as 
secondary to a low back condition.

6.  Entitlement to service connection for a left arm 
condition as secondary to a low back condition. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to March 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to the benefits 
sought on appeal. 

Although having requested a hearing before the Board, the 
veteran withdrew his request in a September 1999 statement.


FINDINGS OF FACT

1.  The veteran's current low back condition, to include 
arthritis that was first shown many years after service, is 
not causally linked to any incident of active service. 

2.  As service connection is not in effect for any 
disability, to include a low back condition, the veteran's 
claims for secondary service connection for a right leg 
condition, headaches, right hip condition, dizziness and a 
left arm condition are without legal merit. 
CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

2.  Secondary service connection for a right leg condition, 
headaches, right hip condition, dizziness, and a left arm 
condition is not warranted as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1999).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  

Moreover, the United States Court of Veterans Appeals has 
held that "[a] claim for secondary service connection, like 
all claims, must be well grounded."  Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  Thus, the threshold question, with 
respect to each or the veteran's claims is whether the 
claimant has presented a well grounded claim.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  A claimant, therefore, cannot 
meet this burden merely by presenting lay testimony and/or 
lay statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  A well-grounded claim for secondary 
service connection requires evidence of a connection to a 
service connected disability.  See Reiber.

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498. 

The truthfulness of evidence is presumed in determining 
whether a claim is well-grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The veteran was on active duty from October 1958 to March 
1959.  The service medical records show that, in October 
1958, he strained his back while on board ship when he was 
heaving on some deck lines and fell to the deck.  He 
initially presented with non-radiating pain that severely 
limited ambulation.  Congenital spondylolysis was identified 
on X-ray.  Treatment with rest, muscle relaxants and 
analgesics resulted in no marked improvement.  On admission 
to the Naval Hospital in Great Lakes, he was reported as a 
large, smiling, dependent, immature youth with poorly 
controlled hostility and stubbornness.  He reported that his 
back problems started at age 6 when he fell down a flight of 
stairs, thereafter having intermittent episodes of low back 
pain.  He also admitted seeking medical advice for 6-8 weeks 
per year prior to entering service without much benefit.  He 
provided a history that his back injury in service was 
precipitated by a slip and fall while handling ammunition.  
Lumbosacral X-rays revealed no joint or bony abnormalities; 
repeat X-rays were likewise without abnormalities.  
Conservative treatment was followed with some hostile 
responses from the veteran.  Accordingly, the veteran was 
assigned to a neuropsychiatric ward.  After being seen in a 
series of neuropsychiatric interviews, his back rigidity 
improved markedly until he was able to touch the floor and 
rotate and extend his back.  He was afforded yet another 
series of spine X-rays that again showed no abnormalities.  
Most significantly, he was regarded as fully recovered for 
his back rigidity according to the February 1959 Medical 
Board report.  The back diagnosis was changed by reason of 
error to passive aggressive reaction, manifested by basic 
dependency, a use of persistent back rigidity to express 
hostility, stubbornness and poorly controlled hostility and 
anxiety.  It was the opinion of the Medical Service Board 
that the veteran was unsuitable for service, and his 
discharge was recommended.  Service records are silent as to 
any back brace being prescribed.

Private treatment records beginning from January 1978 show a 
motor vehicle fell on the veteran, and he suffered chest 
pains after an injury to the rib cage.  In July and August 
1978, treatment records note left flank pain, assessed as 
renal lithiasis.  No back complaints, treatment or diagnoses 
was registered at that time.

Medical records first showing clinical reports of any back 
problems post-service are dated in 1995 from Mercy Hospital 
in Iowa City, which report a recent episode of lumbar 
radicular pain and treatment with an epidural injection.  
References included another post service a motor vehicle 
accident in 1971.  In a letter dated in May 1997, the 
veteran's private physician noted the veteran's long standing 
back and right leg problems were of unclear etiology.

In more recent accounts of a back injury in service, see e.g. 
VA examination of July 1997, the history reported by the 
veteran contained an account that he fell from a height of 
12-15 feet in service and that he had been using a back brace 
since service.  He also reported being told that his back 
complaints were secondary to degenerative joint disease.  X-
rays of the lumbar spine revealed scoliosis, joint space 
narrowing and anterior and bilateral lateral osteophytes.  
The examiner concluded that the veteran had moderate 
degenerative joint disease with spondylosis and that these 
injuries "may have been triggered by the accident in the 
Navy in 1958."  

The veteran was afforded another VA examination in August 
1999.  A review of the service medical records at that time 
indicated the veteran was without significant back injury in 
service.  The examiner also concluded that the veteran's 
conditions were consistent with his age, obesity and previous 
physical activity which did not appear related to the minor 
trauma suffered in service.

The Board finds that the veteran has met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim for service 
connection for a low back condition is well grounded.  The 
July 1997 VA examiner's conclusion that the veteran's current 
back problems "may have been triggered" by the accident in 
the Navy in 1958, while somewhat speculative, is sufficient 
to make the veteran's claim plausible or capable of 
substantiation.  However, as explained below, the 
preponderance of the evidence is against the veteran's claim.

Initially, the Board observes that there is no evidence of 
arthritis in service or within one year after service.  Thus, 
entitlement to service connection for arthritis on a 
presumptive basis is not for application. 

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  Considering the February 1959 report characterizing 
the back as fully recovered, the service record evidence does 
not demonstrate any showing of a chronic low back disability.  
The Board is cognizant of the fact that spondylosis  was 
reported upon an X-ray examination during service, but, 
following subsequent inservice physical and X-ray 
examinations, the diagnosis was changed to a personality or 
character disorder.  The Board parenthetically notes that 
spondylosis was reported as a congenital disorder, which 
obviously would have preexisted service, and any disability 
that may have been present could not have been aggravated or 
worsened while on active duty in light of the change in 
diagnosis just prior to his separation from service.  In any 
event, the Board finds that the veteran did not have a 
chronic low back disorder upon his separation from service.  

The Board notes that apart from the July 1997 VA examination, 
medical comments were to the effect that the etiological 
basis for the claimed disorder was of unknown etiology or 
more definitively attributable to intercurrent causes other 
than any incident in service.  Turning to the July 1997 VA 
examination, the Board notes that the examiner's conclusion 
that his current back problems "may have been triggered" by 
the accident in the Navy in 1958; however, that statement is 
not shown to have been based upon a review of service medical 
records.  Moreover, "may have been triggered" is arguably 
as speculative as the "may have been" language in Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), and is therefore 
insufficient to present a "minimally well grounded claim", 
particularly in view of the fact that the examiner did not 
review the claims file.  It is pertinent to note that a 
subsequent VA examination of the veteran in August 1999 did 
include a review of the claims file, and the examiner at that 
time concluded that there was no causal relationship between 
a current low back disorder and any remote incident of 
service.  However, in view of the fact that the July 1997 
examiner did obtain a relevant medical history and perform a 
complete physical examination, the Board finds that the 
opinion is supportive of the veteran's claim, albeit of 
minimal probative weight.

The Board finds that the VA examination of the veteran in 
August 1999 outweighs the July 1997 opinion because the 
latter examination included a review of the claims file, and 
the examiner at that time was less equivocal in concluding 
that there was no causal relationship between a current low 
back disorder and any remote incident of service.  As noted 
above, the July 1997 VA examiner was rather speculative in 
stating that the veteran's back condition may have been 
triggered by an injury during service.  There is also 
additional medical evidence dated in recent years indicating 
that the veteran's back problems were due to post-service 
injuries.  Under these circumstances, the Board finds that 
the preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable, and the service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As to the remaining claims for secondary service connection 
for a right leg condition, headaches, right hip condition, 
dizziness and a left arm condition, the Board finds that, 
since service connection is not in effect for any disability, 
including a low back condition, the appellant's claims lack 
legal entitlement under the applicable law and regulation.  
The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for low back condition, to 
include traumatic arthritis is denied. 

Entitlement to service connection for a right leg condition, 
headaches, right hip condition, dizziness and a left arm 
condition as secondary to a low back condition is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

